Citation Nr: 1002579	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-30 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Detroit, 
Michigan


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility from June 11, 2004 to 
June 18, 2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1958 to 
February 1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 administrative decision issued 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Detroit, Michigan, which denied payment for services 
rendered at University of Michigan Hospital (UMH) from June 
11, 2004 to June 18, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks reimbursement of private health care costs 
incurred at UMH from June 11, 2004 to June 18, 2004.  The 
Veteran claims that on June 11, 2004, he was not stabilized 
when he left Mount Clemens Medical Center (Mt. Clemens) for 
UMH.  He claims that he was unconscious during his transport 
to UMH and that if he was stabilized he would not have 
required UMH's "Life Flight."  Prior to his entering the 
helicopter his family was advised to say their good-byes as 
he most likely would not survive the flight.  The veteran's 
daughter submitted a written statement dated in October 2007.  
She states that on June 11, 2004, her father's friend called 
the VAMC in Yale, Michigan, and was told to take the veteran 
to Mt. Clemens.  When the Veteran's daughter arrived at the 
hospital the Veteran was in the emergency room and she was 
told of the severity of his heart condition.  They were 
concerned his aorta could rupture.  The possibility of the 
Veteran's making the helicopter ride was not good, and if he 
did make it he would probably not make it through the 
surgery.  When she arrived at UMH she was told that the 
Veteran was not in surgery, but that they would monitor the 
situation in case emergency surgery was required.  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120.  The Veteran is not 
service-connected for any disability, and thus Section 
1728(a), Title 38, United States Code, is not for 
application.  

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000), to be entitled to the payment for emergency care under 
this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;
(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. §§ 1725 and 1728 are discretionary in nature and 
use different standards to define medical emergency. Section 
403, however, requires VA to use the prudent layperson 
standard in determining if a medical emergency existed for 
both programs.  See Veteran's Mental Health and Other 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110, 402.  

The Board notes that the August 2007 administrative decision 
indicates that the Veteran's care at Mt. Clemens was 
authorized and paid as a Millennium Health Care Bill; however 
the subsequent care at UMH was determined to be ineligible 
for payment because his condition stabilized and VA resources 
were available.  The denial notes that the Veteran passed by 
two VAMCs in route to UMH.  

A June 2004 Mt. Clemens emergency Room (ER) transfer report 
notes that immediate consultation was obtained with the 
department of thoracic surgery at UMH, which requested 
transfer due to the nature of the veteran's illness and 
availability for operating.  Consultation was obtained from 
UMH, who sent a Life Flight.  The veteran remained 
hemodynamically stable through this flight.  The Veteran was 
discharged to UMH with blood pressure control and pain 
control for immediate thoracic surgery evaluation with 
diagnosis of dissection of the thoracic aorta.  

A June 2004 survival flight transfer note, which was authored 
and signed by a physician, indicates that the Veteran's chief 
complaint was a type B aortic dissection.  It was noted that 
the Veteran has a history of hypertension and that he 
presented to an outside hospital with a 2 hour history of 
chest pain.  He was evaluated and found to have a type B 
aortic dissection.  Medical imaging revealed that the aorta 
demonstrated a type B dissection extending down into the 
renal arteries.  The Veteran was placed in our helicopter 
without incident.  During the helicopter flight to the 
emergency department, the Veteran's vital signs remained 
stable.  He continued to have chest pain throughout the 
flight.  On arrival the Veteran was transferred to the 
emergency department.  He remained stable throughout our 
flight, but continued to have chest pain.  

A June 2004 UMH treatment record notes that the Veteran was 
given impressions of Type B aortic dissection, no evidence of 
extension into the aortic arch, and patchy bilateral lower 
lobe atelectasis.  

The Board cannot grant or deny the Veteran's claim on the 
evidence of record.  Although, the VAMC in its August 2007 
administrative decision and the chief of staff in his 
November 2007 opinion concluded that the Veteran's condition 
stabilized and VA facilities were available to treat him 
following his treatment at Mt. Clemens, the Board cannot rely 
on their conclusory findings with no supporting rationale or 
evidence.  

Based on the evidence of record, the Board concludes that 
transfer by Life Flight to UMH and the subsequent care 
provided by UMH up to the point of transfer to the VA was for 
a continued medical emergency.   While UMH ultimately decided 
not to perform the surgical procedure which was the basis for 
the transfer from Mt. Clemons, until that decision was made, 
it was a continued medical emergency.

While the VAMC noted that the helicopter apparently flew past 
two VA medical facilities enroute to UMH, the Board does not 
know which facilities those were and if they, in fact, could 
have provided the required care.  In this regard, the Board 
specifically holds that the required care was the surgical 
procedure deemed necessary by Mt. Clemons.  

The Board notes with concern that the evidence of record 
reflects numerous communications between the Veteran's 
friends and family with VA at various points throughout this 
incident, none of which are addressed in VAMC Detroit's 
decision.  Nor does the decision address the fact that the 
Veteran was apparently not fully conscious during the 
transfer and apparently on significant medication prior to 
and during the transfer so as to raise the question of 
whether he was capable of contacting VA regarding his 
transfer.
Finally, the Board notes the size of the debt "owed" by the 
Veteran and the resulting harm to his credit, and the 
unacceptable length of time the VAMC has taken to act on his 
claim predicated, in part, by VA's failure to timely 
recognize that he was eligible for reimbursement based upon 
his use of VA medical facilities within the preceding 24 
months.

Accordingly, this case is advance on the Board's docket and 
expedited handling of this Remand is required.

The case is REMANDED for the following action:

1.  Take all required steps to obtain 
records, whether they are private or 
public, to determine:

a) Whether VA or other Federal facilities 
were available and capable of providing 
the surgical procedure deemed necessary by 
Mt. Clemens; 

b) Whether there was any communication 
between VA or any of the Veteran's private 
medical providers at Mt. Clemens or the 
Survival Flight regarding the feasibility 
of transferring him to a VA facility; and, 
if not

c) Whether, immediately prior to the 
helicopter transfer, the Veteran had the 
physical and mental capacity, given his 
emergency health crisis, to communicate 
with VA facility himself.  

For the opinion provided regarding whether 
VA or other Federal facilities were 
feasibly available to treat the Veteran 
for his emergency condition, there must be 
a thorough discussion of the cardiac care 
treatment capabilities at nearby VA 
medical facilities, specifically including 
the capability of performing the planned 
surgery at UMH for which purpose Mt. 
Clemons transferred him.  

Associate all evidence used to make the 
above determinations with the Veteran's 
claim file.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The VA Medical 
Center must then re-adjudicate the claim 
under 38 U.S.C.A. § 1725.  For the purpose 
of that adjudication, the helicopter 
transfer and the care provided at UMH is 
deemed continued emergency care.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


